C/9 OUW&-
                                                                                        FILED IN
                                          401-04354-2013                            COURT OF APPEALS
                                                                                      JUN 14 2019
                                                                             LISA MATz
 STACY D FlU WARD                                  IN THE DISTRICT COURT CLERK, 5th DISTRIcT
                                                   4015T
 VS.                                                     JUDICIAL DISTRICT
 JACK V LOWERY AND GARRY                           COLLIN COUNTY, TEXAS
 DAVIS


                                             ORDER

      On June 14, 2019, the Court reviewed plaintiff’s motion for telephonic pre-trial hearing.
Motion is hereby DENIED and OVERRULED.

         IT IS TiIEREFORE ORDERED AND DECREED, that the motion for telephonic pre
trial hearing is denied.



              14th
SIGNED this          day of June, 2019.




                                              JUDGE PRESIDING